Citation Nr: 1208264	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  10-07 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability evaluation for posttraumatic stress disorder (PTSD), rated 30 percent disabling.

2.  Entitlement to an increased disability evaluation for arthritis of the right shoulder, status post-acromioclavicular separation (right shoulder disability), rated 20 percent disabling.

3.  Entitlement to an increased disability evaluation for lumbo-sacral strain (low back disability), rated 20 percent disabling.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1970 and December 1971, to include combat service in the Republic of Vietnam from September 25, 1970, to September 24, 1971, and his decorations include the Combat Infantryman Badge.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating action by the Department of Veterans Affairs (VA) St. Petersburg, Florida, Regional Office (RO).  

In November 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  

The Board finds that it properly has jurisdiction over a claim seeking entitlement to a TDIU, reasonably raised by the Veteran's November 2011 Board testimony, and has included such claim on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran's low back and TDIU claims are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the entire period under review, the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; near- continuous depression affecting his ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); and difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

2.  For the entire period under review, the Veteran's PTSD was not manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

3.  The Veteran is left hand dominant; therefore, his right shoulder is his minor extremity.

4.  Resolving all reasonable doubt in the Veteran's favor, considering his pain and corresponding functional impairment, the evidence shows that his right shoulder disability most closely approximates the disability picture productive of limitation of motion to 25 degrees from the side.



CONCLUSIONS OF LAW

1.  The criteria for a 70 percent disability evaluation, and no more, for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for a 30 percent disability evaluation, and no more, for a right shoulder disability are met.  38 U.S.C.A. § 1155(a), 5107(West 2002); 38 C.F.R. § 3.102, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.69, 4.71a, Diagnostic Codes 5201-5203 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  As it relates to his right shoulder disability, the Veteran indicated at his November 2011 Board hearing that the grant of a 30 percent disability evaluation for this condition would satisfy his appeal.  See Board Hearing Trans., Nov. 17, 2011, p. 17.  Thus, the grant of such benefit constitutes a full grant of the benefit sought on appeal and no discussion of VA's duty to assist is necessary in connection with this claim.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

With respect to the increased rating claim for PTSD, the notification letter sent in October 2008 provided the Veteran with an explanation of the type of evidence VA would attempt to obtain on his behalf, that the evidence must demonstrate a greater level of disability than previously assessed to establish an increased evaluation, and that the VA would attempt to obtain relevant records to assist in supporting his claim.  The aforementioned letter further requested the Veteran furnish the VA with any relevant treatment dates and provided him the relevant diagnostic criteria.  As the purpose of VA's notice requirements have been met, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Moreover, the Board finds that any error in the content of a particular notice, or to its timing rendered harmless as the Veteran had a meaningful opportunity to participate in the adjudication process and was not prejudiced by any notice deficiency.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Further, VA has completed all necessary development of evidence related to these matters.  VA has obtained the Veteran's service and post-service treatment records, as well as his Social Security Administration (SSA) records.  The Veteran has been provided an appropriate VA examination and his request for a hearing has been honored.  Further, the Veteran has not identified any additional evidence VA should seek to obtain on his behalf, nor is any such evidence reasonably indentified by the record.  In light of the foregoing, VA has made all reasonable efforts to assist the Veteran substantiate his claim and legally need not undertake any further efforts to further development the appeal.  

The Board acknowledges that, although provided a relevant VA examination in December 2008, the Veteran provided at least arguable testimony at the November 2011 hearing that his PST had worsened since this examination.  Generally, VA is required to afford a contemporaneous VA examination to assess the current nature, extent, and severity of a service connected disability, when a competent assertion is made that the condition has worsened since the last examination.  See 38 U.S.C.A. § 5103A; Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  However, in the present matter, the medical and lay evidence of record, to include the Veteran's own statements and testimony, confirms that he maintains relationships with his siblings, serves as the sole provider of care for his young children and regularly interacts with others socially.  Accordingly, assuming arguendo that the Veteran's condition has worsened since the December 2008 VA examination, the evidence of record affirmatively shows that he cannot satisfy the 100 percent schedular criteria that contemplate total social and occupational impairment.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  What is more, the Board finds that the evidence presently of records is sufficient to properly evaluate the current nature, extent and severity of the Veteran's PTSD and any additional examination would serve no useful purpose or result in any additional benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to legal requirements does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case, as such adherence would result in unnecessarily imposing additional burdens on VA with no benefit to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit to the veteran are to be avoided).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing to (I) fully explain the issues and (II) suggest the submission of evidence that may have been overlooked.  At the November 2011 Board hearing, the VLJ posed relevant questions, discussed the evidence of record and sought to identify pertinent evidence that was not of record.  In so doing, the VLJ informed the Veteran and his representative of the issues on appeal, the basis of the prior determinations and the elements of the claims that were lacking.  A review of the record also reveals no assertion, by the Veteran or his representative, that VA or the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Moreover, the Veteran and his representative demonstrated actual knowledge of the elements and evidence necessary to substantiate the claims, as evident in the provided testimony, oral presentation and the questions posed, which focused on the evidence and elements necessary to substantiate the claim.  As such, the VLJ complied with the duties set forth in Bryant and that the Board can adjudicate the claims based on the current record.  In any event, effective August 23, 2011, VA amended its hearing regulations to clarify that the provisions governing hearings before the agency of original jurisdiction (AOJ) do not apply to hearings before the Board.  See 76 Fed. Reg. 52572 (Aug. 23, 2011).  

Increased Rating Claims 

The Veteran presently seeks respective increased disability evaluation for service-connected PTSD and a right shoulder disability.  

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate Diagnostic Codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a Diagnostic Code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim, or whether a preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

      PTSD Claim

By way of background, an August 2006 rating action granted service connection for PTSD, assigning a 10 percent disability evaluation, which was subsequently continued in a September 2007 determination.  In January 2009, the RO granted a 30 percent disability evaluation for PTSD, the Veteran filed a timely notice of disagreement with this determination and perfected the matter for appellate review.  

The Veteran's service-connected PTSD is presently rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the diagnostic criteria, a 30 percent disability rating is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent disability rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent disability rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

A 100 percent disability rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

When VA assigns a disability evaluation for a psychiatric disability, the symptoms enumerated in the general rating criteria must be fully considered.  See Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  This inquiry must consider the specific Veteran's psychiatric symptomatology, to include the frequency, severity and duration, to determine the severity any social and/or occupational impairment.  38 C.F.R. § 4.126; see also Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, VA is not restricted to considering the specific symptom enumerated in the general rating schedule when assigning a psychiatric disability evaluation for the indicated symptoms provide general examples of the type, degree or effect that would warrant a particular rating.  See Sellers, 372 F.3d at 1326-27; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002); VAOPGCPREC 10-95 (Mar. 31, 1995).  

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994). 

A November 2007 VA psychiatric treatment record details the Veteran's difficulties maintaining intimate relationships, to include being divorced from his first wife and being separated for approximately three-to-four years from his second wife.  This treatment record also documents the Veteran's situational irritability and, at times, strained interactions with his children.  Additionally, the Veteran provided a detailed history of outburst of anger and legal difficulties related to his psychiatric condition.  Upon examining the Veteran, the VA medical professional characterized (I) the Veteran's reexperiencing, sleep disturbances, hypervigilance and avoidance symptoms as being significant; (II) his depression as being major; and (III) his impaired anger control has being moderate.  The Veteran's GAF score was 53.  Significantly, the findings, treatment methods and reported symptoms reflected in this treatment record are generally consistent with the other relevant treatment records generated during the period under review, to include VA treatment records dated in March 2008, August 2008 and March 2009.  

At his December 2008 VA examination, the Veteran reported sleeping an average of an hour and a half a night, being easily angered/irritated by certain public situations and interactions with others.  During this examination, the examiner noted that the Veteran's psychiatric symptoms also manifested in intrusive thoughts, nightmares, hypervigilance and self-isolative behaviors.  While the Veteran presented no suicidal/homicidal ideation, disorientation, or inability to perform activities of daily living, the examiner reported evidence of some impairment associated with his concentration and memory.  The examination report also reflects the examiner's confirmation that the Veteran had not maintained employment since the year 2001.  The Veteran's GAF score was 57.

At the November 2011 hearing, the Veteran testified that due to his PTSD he suffers from nightmares, depression, social isolation, anger and irritability.  Further, he reported that due to the severity of his PTSD alone he was unable to obtain and maintain employment.

Based on the evidence of record, the Board finds that the Veteran's disability picture, for the entire period under review, most closely approximates a 70 percent disability evaluation.  

Initially, when considered in light of his November 2011 Board testimony and all other evidence of record, the Board finds the Veteran's account of psychiatric symptomatology, to include as it relates to occupational impairment, to be competent, credible and highly probative.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau.  The medical evidence of record tends to confirm that psychiatric symptoms, such as sleep impairment and nightmares, interfere with the Veteran's ability to perform routine activities.  Further, consistent with the other medical evidence of record, the November 2007 VA treatment record reflects the significant impact the Veteran's PTSD related intrusive thoughts, hypervigilance and isolative behaviors had on his overall functioning.  The December 2008 VA examiner also noted that the Veteran's psychiatric condition impaired his ability to adapt to stressful situations and resulted in some impaired familial interactions.  The evidence of record also suggests that the service-connected condition manifest in, at most, some concentration and thought impairment.  In light of the aforementioned factors, the Veteran's competent and credible testimony as the severity of the condition and the other relevant evidence of record, the Board finds that, during the pendency of the present appeal, the Veteran's PTSD symptomatology most closely approximates a 70 percent disability rating.

Nonetheless, the preponderance of the evidence shows that the Veteran is not entitled to a 100 percent disability rating.  The evidence of record confirms the Veteran being oriented to all spheres and that he has not demonstrated grossly inappropriate behavior or an intermittent inability to perform activities of daily living.  Further, although the Veteran detailed a history of altercations and legal difficulties at a November 2007 VA psychiatric treatment, there is no evidence of and he does not contend that he has ever presented a persistent threat to himself or others.  To the contrary, as noted reflected in his November 2011 Board testimony, the Veteran has sufficiently and continually served as the sole guardian for his young children.  Without question, the December 2008 VA examination and other evidence of record note that the Veteran has been unemployed since approximately 2001, but the evidence does not suggest nor does he maintain that his psychiatric symptomatology manifests in total social impairment.  Thus, the Board finds that there is insufficient evidence of record as to warrant assignment of a 100 percent schedular disability evaluation.  

      Right Shoulder

A January 2007 RO determination granted the Veteran's service connection claim for a right shoulder disability, assigning a 10 percent disability evaluation, which was continued in a September 2007 readjudication.  In the January 2009 rating action on appeal, the RO granted a 20 percent disability evaluation for this condition.  The Veteran perfected appellate review of this determination and the matter is presently before the Board.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

As a foundational matter, ratings based on function impairment of the upper extremities are predicated upon which extremity is the major extremity, with only one extremity being considered major.  38 C.F.R. § 4.69.  The evidence of record, to include his September 1969 enlistment Report of Medical History, indicates the Veteran is left hand dominant and the analysis to follow will consider the right upper extremity to be the minor extremity.  

Under Diagnostic Code 5201, minor shoulder motion limited to shoulder level (i.e. 90 degrees) and limited to midway between the side and shoulder level (i.e. less than 90 degrees but more than 25 degrees shoulder motion) both warrant a 20 percent rating.  A 30 percent rating contemplates shoulder motion limited to 25 degrees or less.  See 38 C.F.R. § 4.71a, Plate I. 

In assessing the severity of limitation of shoulder motion, it is necessary to consider both forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 317-18 (2003).  Additionally, under Plate I of 38 C.F.R. § 4.71a, normal range of motion of the shoulder is forward elevation (flexion) and abduction to 180 degrees, and internal and external rotation to 90 degrees.

At a November 2008 VA examination, the Veteran reported that his right shoulder symptoms prevented him from lifting more than 30 pounds and caused daily pain that was not relieved by medication.  On physical examination, the examiner noted that the Veteran did not utilize any assistive device and presented with tenderness and minimal-to-moderate narrowing of the acromioclavicular joint.  Range of motion examination revealed right shoulder (I) flexion to 72 degrees, with pain having its onset at 70 degrees; (II) abduction to 102 degrees, with pain having its onset at 100 degrees; (III) external rotation to 55 degrees, with pain having its onset at 55 degrees; and (IV) internal rotation to 45 degrees, with pain having its onset at 45 degrees.  On repetitive testing, the examiner noted the absence of any additional functional impairment.  

In addition to the VA examination report highlighted above, many other relevant pieces of evidence, both medical and lay, have been associated with the claims folder.  Although the Board has not detailed each of these pieces of evidence, the evidence of record is generally consistent with the findings highlighted above and unquestionably has been reviewed and considered, in evaluating the Veteran's present claim.   

For the entire period under review, the Board finds that the criteria for a 30 percent disability evaluation, the maximum schedular rating available under Diagnostic Code 5201, have been met.  

Initially, the Veteran has provided a competent and credible account of right shoulder symptomatology, to include his November 2011 testimony reporting the presence of numbness and frequent flair-ups.  See Jandreau and Buchanan.  In this regard, the medical evidence of record tends to confirm his account of symptomatology.  Further, painful and limited right shoulder motion has continually been documented by medical care providers, with the November 2008 VA examination revealing flexion limited to 72 degrees and abduction to 102 degrees, which when considered with pain symptomatology is essentially severe limitation of motion.  See Powell v. West, 13 Vet. App. 31, 33-34 (1999).  Based on his competent and credible account of symptomatology and all the evidence of record, the Board finds that the level of functional impairment caused by the Veteran's right shoulder disability, to include constant pain and limitation of motion, most closely approximate motion limited to 25 degrees from his side.  See Mitchell and DeLuca.  Thus, the criteria for a 30 percent disability evaluation, the maximum schedular evaluation available under the relevant Diagnostic Code 5201, have been met for the entire period under review.  

In making these determinations, the Board notes that there is no evidence of (I) scapulohumeral articulation, ankylosis; (II) loss of the head of the humerus; (III) nonunion of the humerus; or (IV) fibrous union of the humerus.  Therefore, at this time, Diagnostic Codes 5200, 5202 and 5203 are not properly applicable.  

Extraschedular Consideration 

Additionally, the Board has considered whether the Veteran's claims warrant referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

The Board finds that the rating criteria contemplate respective level of the Veteran's psychiatric and right shoulder disabilities.  There is evidence that the psychiatric condition manifests in some occupational and social impairment and that the right shoulder disability is productive of pain and functional impairment; however, such manifestations are contemplated by the ratings presently assigned and the applicable rating criteria.  Accordingly, the rating criteria are adequate to evaluate the Veteran's respective disabilities and referral for consideration of extraschedular rating is not warranted.


ORDER

A 70 percent disability evaluation, and no more, is granted for service-connected PTSD, subject to the law and regulations governing the payment of monetary benefits.

A 30 percent disability evaluation, and no more, is granted for the service-connected right shoulder disability, subject to the law and regulations governing the payment of monetary benefits.


REMAND

At the outset, during his November 2011 Board hearing, the Veteran provided competent and credible testimony that his service-connected low back disability has worsened, since his most recent November 2008 VA examination.  As such, VA is required to afford contemporaneous VA examination, to assess the current nature, extent and severity of the low back disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board finds that this claim must be remanded.

In addition, the record suggests the Veteran receives regular treatment for his low back disability and its related manifestations.  However, relevant VA treatment records, dated since January 2010, have not been associated with the claims folder.  Further, while not definitive, the record suggests the Veteran may also receive private treatment for his condition but the claims folder does not reflect sufficient attempts to obtain any such records.  Given the present state of the record, the law requires VA to undertake additional efforts to attempt to obtain these records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  On remand, relevant treatment records should be requested.

As the Board is remanding the increased rating claim for a low back disability, the TDIU issue too must be remanded because the matters are inextricably intertwined and must be considered together.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.) aff'd, 631 F.3d 1380 (Fed. Cir. 2011), vacated on other grounds 132 S. Ct. 75 (U.S. Oct. 3, 2011).  Thus, a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  

Finally, at his November 2011 Board hearing, the Veteran raised claims to reopen respective service connection claims for (I) a headache condition, to include as secondary to a psychiatric disability; and (II) a cervical spine disability, to include as secondary to a right shoulder disability, which was denied in an August 2006 rating action, matters that would generally be referred to the Agency of Original Jurisdiction (AOJ) for consideration in the first instance.  Here, however, adjudication of the aforementioned claims might impact the TDIU, presently in the Board's jurisdiction.  As such, the claims raised at the November 2011 hearing are inextricably intertwined with claim being remanded and, in the interest of fairness to the Veteran and efficient usage of VA resources, the Board will also remand the claims to reopen service connection claims for (I) a headache condition; and (II) a cervical spine disability for appropriate development and initial consideration.  See Tyrues.  

Notably, Board remand of the claims raised at the November 2011 Board hearing for initial development and adjudication is wholly consistent with the Federal Circuit's recent observation in Smith v. Shinseki, 647 F.3d 1380 (Fed. Cir. 2011) that no law or regulation precludes VA from providing additional assistance in developing a claim when it is deemed appropriate.  See 38 U.S.C.A. § 5103A(g) (West 2002); see also Savage v. Shinseki, 24 Vet. App. 259, 268-71 (2011).  Thus, the Board may properly direct development and initial adjudication of the Veteran's cervical spine disability and headache claims.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should provide the Veteran with appropriate notice of the evidence and information need to (I) reopen service connection claim for a cervical spine disability, to include as secondary to service-connected disabilities, consistent with Kent v. Nicholson, 20 Vet. App. 1 (2006); and (II) establish entitlement service connection for a headache disorder and to a TDIU.  The provided notice should outline VA's and the Veteran's respective obligations to provide evidence and information to support these claims.  The Veteran should be provided an appropriate amount of time to respond to this notification and this notice should be associated with the claims folder.  

2.  The RO should notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or who were contemporaneously informed of his respective (I) headache; (II) cervical spine; and (III) low back symptomatology, to include any possible relationship to military service or service-connected disability.  He should be provided an appropriate amount of time to submit this lay evidence.  

3.  The RO should request the Veteran identify all sources of private treatment, hospitalization and evaluation for (I) headaches and cervical spine conditions, since the prior final denial of the respective claims; and (II) a low back disability, since October 2007 (one year prior to the claim presently on appeal).  Then the RO should take appropriate steps to attempt to obtain the records utilizing the provided information.  All development efforts should be in writing and associated with the claims folder.

4.  The RO must obtain all outstanding VA treatment and/or hospitalization records related to any headache and cervical spine condition.  Additionally, the RO must obtain all outstanding VA treatment and/or hospitalization records related to a low back condition, dated since January 2010.  Any negative response should be in writing and associated with the claims folder.  

5.  The RO must ensure all Social Security Administration (SSA) the records associated with the claims folder in CD-ROM/digital format are printed and associated with the claims file.  All efforts to obtain the records should be documented, a negative response should be requested if no records are available.  

6.  After the above development has been completed, the RO should schedule the Veteran for a VA examination(s) to determine the current nature and etiology of any headache and cervical spine disorder.  The claims folder must be made available and reviewed by the examiner(s).  The examiner should record the full history of the Veteran's respective condition, including his account of symptomatology and onset.

The examiner must diagnose all (I) headache and (II) cervical spine conditions found to be present, if any.  Then, as to each diagnosis, the examiner must state whether

(a) it is a likely as not that the condition had its onset in, or is related to, the Veteran's military service; and

(b) the condition is related, at least in part, to any service-connected disability, to specifically include a psychiatric condition and a right shoulder disability.  

The examination report must reflect the examiner's consideration and analysis of both the medical and lay evidence of record, to include the Veteran's account of symptomatology and any pertinent medical evidence.

All provided opinions should be supported by a clearly stated rationale.  All necessary test and/or studies should be conducted and reported in detail in the provided examination report.  All findings and conclusions should be set forth in a legible report.

7.  After the above development has been completed, the RO should schedule the Veteran for an appropriate VA examination to determine the nature, extent, frequency and severity of any orthopedic and neurologic impairment related to his low back disability.  The claims folder should be made available to and reviewed by the examiner, with such review noted in the examination report.  The examiner should record the full history of the Veteran's low back disorder, including his account of symptomatology.  

The examiner should identify all low back orthopedic pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and, in relation to normal range of motion, should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's back.  

In addition, if possible, the examiner should state whether the low back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

Further, the examiner should also discuss the nature and severity of any right- or left-sided radiculopathy or neuropathy found to be present.  

The examiner must also state whether the Veteran has bowel, bladder or erectile problems related to his low back disability, to include a description of any symptomatology.

Thereafter, the examiner should state indicate whether it is at least as likely as not that, without taking into account his age, the Veteran is precluded from obtaining or maintaining any gainful employment (consistent with his education and occupational experience) solely due to the impairment caused by service connected disabilities individually or in the aggregate.  

The examiner must specifically opine as to whether it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a consequence of his PTSD alone.

All findings and conclusions should be set forth in a legible report.

8.  Upon competition of the aforementioned development, the RO must adjudicate in the first instance the Veteran's claim to reopen the service connection claims for a cervical spine disability, to include as secondary to a right shoulder disability, which was denied in an August 2006 rating action and to service connection for a headache disorder.  

9.  Then, readjudicate the appeal, to include the possible application of 38 U.S.C.A. § 1114(s) (West 2002).  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


